Case: 14-40870      Document: 00513171649         Page: 1    Date Filed: 08/27/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                    No. 14-40870                                    FILED
                                  Summary Calendar                            August 27, 2015
                                                                               Lyle W. Cayce
                                                                                    Clerk
RICKEY A. CARUTHERS,

                                                 Petitioner-Appellant

v.

F. LARA, Warden,

                                                 Respondent-Appellee


                  Appeals from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:14-CV-325


Before DAVIS, JONES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Ricky A. Caruthers, federal prisoner # 16601-075, appeals the district
court’s dismissal of his 28 U.S.C. § 2241 petition, which challenged the 180-
month sentence imposed upon his conviction of being a felon in possession of a
firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924. Pro se briefs are
afforded liberal construction. Yohey v. Collins, 985 F.2d 222, 225 (5th Cir.
1993). Nevertheless, when an appellant fails to identify any error in the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40870     Document: 00513171649      Page: 2   Date Filed: 08/27/2015


                                  No. 14-40870

district court’s analysis, it is the same as if the appellant had not appealed that
issue. Brinkmann v. Dallas Cnty Deputy Sheriff Abner, 813 F.2d 744, 748 (5th
Cir. 1987). Because Caruthers has failed to brief any challenge to the reasons
the district court dismissed his § 2241 petition for lack of jurisdiction, he has
abandoned the critical issue of this appeal. Accordingly, the district court’s
judgment is AFFIRMED. All motions pending before this court are DENIED.




                                        2